Citation Nr: 0724373	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-42 845	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for right upper 
extremity impairment, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased rating for residuals of an 
injury to Muscle Group XXI, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1970.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

On March 20, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2004, the RO received a notice of disagreement (NOD) 
regarding the denials of increased ratings for right upper 
extremity impairment, then rated as 20 percent disabling and 
an injury to Muscle Group XXI, then rated as 10 percent 
disabling.  He also disagreed with the denial of a total 
rating based on individual unemployability due to service 
connected disabilities (TDIU).  The RO issued a statement of 
the case (SOC) in November 2004.  The veteran's Appeal to the 
Board, VA Form 9, was received in December 2004.  A 
videoconference was held in June 2005 and the Board remanded 
the case in June 2006.  In a November 2006 rating action the 
RO granted a TDIU and increased the disability ratings for 
right upper extremity impairment and injury to Muscle Group 
XXI.  In a statement received in June 2007, the veteran 
indicated that he was satisfied with the grant of TDIU and 
the assigned disability ratings.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


